Title: To Thomas Jefferson from André Limozin, 15 November 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 15 Nov. 1788. Acknowledges TJ’s letter of 12 Nov.; has sent the box of vinegar and the bust of Lafayette on Capt. Kennedy’s ship because “Mr. Vannet” told him he would take care of them and that “there were now Packets fixed at Baltimore, two of which saild every week for Philada. and two for Norfolk” and that he, himself, had some things destined for both places. The clock he mentioned in his former letter was sent to him by Lewis Moore to be forwarded to William Moore at New York; Moore, of whom he knows nothing, told him to apply to TJ for expenses involved; supposed that he had been referred by either TJ or Short. The goods shipped on the Sally cannot now be taken off; the ship is waiting for a fair wind. Is glad the Consular Convention is to be signed; hopes TJ will recommend him again  to Congress. Has told Capt. Folger, who arrived from Boston with a cargo of whale oil for Boylston’s account, what TJ had written him on that subject and Capt. Folger presents his thanks. Thinks the “miserable State of Finances of this Kingdom” is a strong reason to prevent war.
